DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0214481 by Karaoguz et al. (“Karaoguz”) in view of U.S. Patent No. 10,264,213 by Sculley (“Sculley”).

	As to claim 1, Karaoguz discloses an operation method for virtually partitioning a display panel (Karaoguz, a method 300 for providing a multiple device access windowing display, Figure 3, ¶ [0077]) comprising:
establishing a plurality of first links between a plurality of transmitters (Karaoguz, first video source 150, second video source 160, and third video source 170, Figure 1) and a receiver (Karaoguz, first data communication interface 120, second data communication interface 125, third data communication interface 130, Figure 1); As shown in figure 1 of Karaoguz, the communication interfaces are connected to the video sources.
establishing a second link between the receiver (Karaoguz, first data communication interface 120, second data communication interface 125, third data communication interface 130, Figure 1) and a central controller (Karaoguz, processor module 140, Figure 1); As shown in figure 1 of Karaoguz, the communication interfaces are connected to the processor module.
acquiring quantity data of the plurality of transmitters by the central controller (Karaoguz, The processor module 140 may generate a video display signal comprising information of the first display window and information of the second display window (and additional windows if necessary). For example, the processor module 140 may comprise a third sub-module to perform, such signal generation. Such signal generation may, for example, comprise combining, mixing or overlaying data related to the first and second display windows. Figure 1, ¶ [0036]); Karaoguz teaches the processor module receiving the different video display signals from each of the video sources and producing a display based on the number of video sources (quantity data).
generating an operational interface by virtually partitioning the display panel by the central controller according to the quantity data (Karaoguz, The processor module 140 may generate a video display signal comprising information of the first display window and information of the second display window (and additional windows if necessary). For example, the processor module 140 may comprise a third sub-module to perform, such signal generation. Such signal generation may, for example, comprise combining, mixing or overlaying data related to the first and second display windows. Figure 1, ¶ [0036]);
transmitting an image signal from an image data source coupled to a transmitter of the plurality of transmitters to the transmitter after the transmitter is triggered (Karaoguz, The first video source 150 may, for example, comprise an internal video source coupled to a data communication interface. The data communication interface of the first video source 150 may, for example, communicate a first video data signal to the first data communication interface 120 of the display system 110. Figure 1, ¶ [0021]);
processing the image signal by the transmitter and transmitting the image signal to the receiver through a corresponding first link of the plurality of first links by the transmitter (Karaoguz, Various characteristics of the first video data signal communicated between the first video source 150 and the first data communication interface 120 may depend on aspects of the display system 110. For example, upon establishment of a communication link between the first video source 150 and the first data communication interface 120, the first video source 150 may handshake with the first data communication interface 120 to determine various characteristics of the communication link. Such characteristics may, for example, comprise data rate, modulation type, error detection/correction strategy, encoding type, secure communication measures, etc. Alternatively, for example, in an exemplary scenario where the first video source 150 is only capable of one type of video data communication, various characteristics of the video data signal communicated between the first video source 150 and the first data communication interface 120 may be fixed. Figure 1, ¶ [0024]); and
Karaoguz does not expressly teach
controlling the receiver for operating the transmitter to execute at least one operational function by the central controller through the second link and the first link or directly controlling the transmitter to execute the at least one operational function by the central controller through a third link when a virtual key corresponding to the transmitter displayed on the operational interface generated by the central controller is triggered.
Sculley teaches a conference display sharing system
controlling the receiver for operating the transmitter to execute at least one operational function by the central controller through the second link and the first link or directly controlling the transmitter to execute the at least one operational function by the central controller through a third link when a virtual key corresponding to the transmitter displayed on the operational interface generated by the central controller is triggered (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8). Sculley teaches the selection of a button on the display 18a which triggers the transmission of another display signal to the display 18a.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s display method to include Sculley’s interactive conference display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sculley’s interactive conference display permits additional control of the composite display device.  This known benefit in Sculley is applicable to Karaoguz’s display method as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s display method to include Sculley’s interactive conference display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sculley’s interactive conference display in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley, teaches the selectable button on the composite display to send a signal to a transmitting device to add that transmission to the composite display.
As to claim 11, Karaoguz discloses an operation system for virtually partitioning a display panel (Karaoguz, a method 300 for providing a multiple device access windowing display, Figure 3, ¶ [0077]) comprising:
a plurality of transmitters configured to transmit data (Karaoguz, first video source 150, second video source 160, and third video source 170, Figure 1);
a receiver linked to the plurality of transmitters (Karaoguz, first data communication interface 120, second data communication interface 125, third data communication interface 130, Figure 1); As shown in figure 1 of Karaoguz, the communication interfaces are connected to the video sources.
a display device (Karaoguz, display 180, Figure 1) coupled to the receiver and configured to display images; and
a central controller (Karaoguz, processor module 140, Figure 1) linked to the receiver and configured to control the receiver;
wherein the display panel (Karaoguz, display 180, Figure 1) is disposed on the central controller (Karaoguz, processor module 140, Figure 1), a plurality of first links between the plurality of transmitters (Karaoguz, first video source 150, second video source 160, and third video source 170, Figure 1) and the receiver (Karaoguz, first data communication interface 120, second data communication interface 125, third data communication interface 130, Figure 1) are established, a second link between the receiver (Karaoguz, first data communication interface 120, second data communication interface 125, third data communication interface 130, Figure 1)  and the central controller (Karaoguz, processor module 140, Figure 1) is established, the central controller acquires quantity data of the plurality of transmitters (Karaoguz, The processor module 140 may generate a video display signal comprising information of the first display window and information of the second display window (and additional windows if necessary). For example, the processor module 140 may comprise a third sub-module to perform, such signal generation. Such signal generation may, for example, comprise combining, mixing or overlaying data related to the first and second display windows. Figure 1, ¶ [0036]), the central controller generates an operational interface by virtually partitioning the display panel according to the quantity data (Karaoguz, The processor module 140 may generate a video display signal comprising information of the first display window and information of the second display window (and additional windows if necessary). For example, the processor module 140 may comprise a third sub-module to perform, such signal generation. Such signal generation may, for example, comprise combining, mixing or overlaying data related to the first and second display windows. Figure 1, ¶ [0036]), an image data source coupled to a transmitter of the plurality of transmitters transmits an image signal to the transmitter after the transmitter is triggered (Karaoguz, The first video source 150 may, for example, comprise an internal video source coupled to a data communication interface. The data communication interface of the first video source 150 may, for example, communicate a first video data signal to the first data communication interface 120 of the display system 110. Figure 1, ¶ [0021]), the transmitter processes the image signal and transmits the image signal to the receiver through a corresponding first link of the plurality of first links (Karaoguz, Various characteristics of the first video data signal communicated between the first video source 150 and the first data communication interface 120 may depend on aspects of the display system 110. For example, upon establishment of a communication link between the first video source 150 and the first data communication interface 120, the first video source 150 may handshake with the first data communication interface 120 to determine various characteristics of the communication link. Such characteristics may, for example, comprise data rate, modulation type, error detection/correction strategy, encoding type, secure communication measures, etc. Alternatively, for example, in an exemplary scenario where the first video source 150 is only capable of one type of video data communication, various characteristics of the video data signal communicated between the first video source 150 and the first data communication interface 120 may be fixed. Figure 1, ¶ [0024]), and 
Karaoguz does not expressly teach
the central controller controls the receiver for operating the transmitter to execute at least one operational function through the second link and the first link or directly controls the transmitter to execute the at least one operational function through a third link when a virtual key corresponding to the transmitter displayed on the operational interface generated by the central controller is triggered.
Sculley teaches a conference display sharing system
the central controller controls the receiver for operating the transmitter to execute at least one operational function through the second link and the first link or directly controls the transmitter to execute the at least one operational function through a third link when a virtual key corresponding to the transmitter displayed on the operational interface generated by the central controller is triggered (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8). Sculley teaches the selection of a button on the display 18a which triggers the transmission of another display signal to the display 18a.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s display method to include Sculley’s interactive conference display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sculley’s interactive conference display permits additional control of the composite display device.  This known benefit in Sculley is applicable to Karaoguz’s display method as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s display method to include Sculley’s interactive conference display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sculley’s interactive conference display in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley, teaches the selectable button on the composite display to send a signal to a transmitting device to add that transmission to the composite display.
As to claim 13, Karaoguz, as modified by Sculley, teaches the system wherein the central controller generates a control signal to the transmitter through the third link (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8). In addition, the motivation used is the same as in the rejection of claim 11.

Claims 2-4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0214481 by Karaoguz et al. (“Karaoguz”), in view of U.S. Patent No. 10,264,213 by Sculley (“Sculley”), in view of U.S. Pub. No. 2018/0011679 by Sugioka (“Sugioka”).

	As to claim 2, Karaoguz, as modified by Sculley, teaches the method wherein controlling the receiver for operating the transmitter to execute the at least one operational function by the central controller through the second link and the first link comprises:
generating a control signal by the central controller to the receiver through the second link (Karaoguz, The display system 110 may comprise a processor module 140 that generates a video display signal comprising information of a various display windows. For example and without limitation, the processor module 140 may receive first video data from the first data communication interface 120 that is representative of a first video image. Also for example, the processor module 140 may receive second video data from the second data communication interface 125 that is representative of a second video image. Figure 1, ¶ [0029]); and
Karaoguz, as modified by Sculley, does not expressly teach 
controlling the transmitter by the receiver through the first link according to the control signal for blocking the transmitter.
Sugioka teaches an information processing system and display controlling the transmitter by the receiver through the first link according to the control signal for blocking the transmitter (Sugioka, the display status included in the update request is “full-screen display” but the display status, in the display management information, corresponding to the identification information of the information processing terminal 14-1 is “shared display”. Therefore, the display statuses do not match each other. Accordingly, in this case, the determiner 12C returns the result of determination indicating that display is not allowed to the request processor 12B (step S336). Figure 10B, ¶ [0160]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Sugioka’s display rejection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sugioka’s display rejection permits proper display of the combined display stream without allowing wrong types of images to be input.  This known benefit in Sugioka is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Sugioka’s display rejection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sugioka’s display rejection in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Sugioka, teaches the rejection of transmitted display data based on the processor determining the improper format of the  transmitted image data.
As to claim 3, Karaoguz, as modified by Sculley, teaches the method wherein directly controlling the transmitter to execute the at least one operational function by the central controller through the third link comprises:
generating a control signal by the central controller to the transmitter through the third link (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8); and
Karaoguz, as modified by Sculley, does not expressly teach 
blocking the transmitter after the control signal is received by the receiver.
Sugioka teaches an information processing system and display blocking the transmitter after the control signal is received by the receiver (Sugioka, the display status included in the update request is “full-screen display” but the display status, in the display management information, corresponding to the identification information of the information processing terminal 14-1 is “shared display”. Therefore, the display statuses do not match each other. Accordingly, in this case, the determiner 12C returns the result of determination indicating that display is not allowed to the request processor 12B (step S336). Figure 10B, ¶ [0160]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Sugioka’s display rejection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sugioka’s display rejection permits proper display of the combined display stream without allowing wrong types of images to be input.  This known benefit in Sugioka is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Sugioka’s display rejection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sugioka’s display rejection in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Sugioka, teaches the rejection of transmitted display data based on the processor determining the improper format of the  transmitted image data.
	As to claim 4, Karaoguz, as modified by Sculley, teaches the method further comprising:
generating a control signal by the central controller to the receiver through the second link (Karaoguz, The display system 110 may comprise a processor module 140 that generates a video display signal comprising information of a various display windows. For example and without limitation, the processor module 140 may receive first video data from the first data communication interface 120 that is representative of a first video image. Also for example, the processor module 140 may receive second video data from the second data communication interface 125 that is representative of a second video image. Figure 1, ¶ [0029]); and
Karaoguz, as modified by Sculley, does not expressly teach 
blocking data transmitted from at least one transmitter of the plurality of transmitters by the receiver according to the control signal.
Sugioka teaches an information processing system and display blocking data transmitted from at least one transmitter of the plurality of transmitters by the receiver according to the control signal (Sugioka, the display status included in the update request is “full-screen display” but the display status, in the display management information, corresponding to the identification information of the information processing terminal 14-1 is “shared display”. Therefore, the display statuses do not match each other. Accordingly, in this case, the determiner 12C returns the result of determination indicating that display is not allowed to the request processor 12B (step S336). Figure 10B, ¶ [0160]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Sugioka’s display rejection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sugioka’s display rejection permits proper display of the combined display stream without allowing wrong types of images to be input.  This known benefit in Sugioka is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Sugioka’s display rejection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sugioka’s display rejection in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Sugioka, teaches the rejection of transmitted display data based on the processor determining the improper format of the  transmitted image data. 
As to claim 12, Karaoguz, as modified by Sculley, teaches the system wherein the central controller generates a control signal to the receiver through the second link (Karaoguz, The display system 110 may comprise a processor module 140 that generates a video display signal comprising information of a various display windows. For example and without limitation, the processor module 140 may receive first video data from the first data communication interface 120 that is representative of a first video image. Also for example, the processor module 140 may receive second video data from the second data communication interface 125 that is representative of a second video image. Figure 1, ¶ [0029]), and 
Karaoguz, as modified by Sculley, does not expressly teach 
the receiver controls the transmitter through the first link according to the control signal for blocking the transmitter.
Sugioka teaches an information processing system and display the receiver controls the transmitter through the first link according to the control signal for blocking the transmitter (Sugioka, the display status included in the update request is “full-screen display” but the display status, in the display management information, corresponding to the identification information of the information processing terminal 14-1 is “shared display”. Therefore, the display statuses do not match each other. Accordingly, in this case, the determiner 12C returns the result of determination indicating that display is not allowed to the request processor 12B (step S336). Figure 10B, ¶ [0160]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Sugioka’s display rejection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sugioka’s display rejection permits proper display of the combined display stream without allowing wrong types of images to be input.  This known benefit in Sugioka is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Sugioka’s display rejection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sugioka’s display rejection in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Sugioka, teaches the rejection of transmitted display data based on the processor determining the improper format of the  transmitted image data.
	As to claim 14, Karaoguz, as modified by Scully, teaches the system wherein the central controller generates a control signal to the receiver through the second link (Karaoguz, The display system 110 may comprise a processor module 140 that generates a video display signal comprising information of a various display windows. For example and without limitation, the processor module 140 may receive first video data from the first data communication interface 120 that is representative of a first video image. Also for example, the processor module 140 may receive second video data from the second data communication interface 125 that is representative of a second video image. Figure 1, ¶ [0029]), and 
Karaoguz, as modified by Sculley, does not expressly teach 
the receiver blocks data transmitted from at least one transmitter of the plurality of transmitters according to the control signal.
Sugioka teaches an information processing system and display the receiver blocks data transmitted from at least one transmitter of the plurality of transmitters according to the control signal (Sugioka, the display status included in the update request is “full-screen display” but the display status, in the display management information, corresponding to the identification information of the information processing terminal 14-1 is “shared display”. Therefore, the display statuses do not match each other. Accordingly, in this case, the determiner 12C returns the result of determination indicating that display is not allowed to the request processor 12B (step S336). Figure 10B, ¶ [0160]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Sugioka’s display rejection because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sugioka’s display rejection permits proper display of the combined display stream without allowing wrong types of images to be input.  This known benefit in Sugioka is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Sugioka’s display rejection would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sugioka’s display rejection in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Sugioka, teaches the rejection of transmitted display data based on the processor determining the improper format of the  transmitted image data. 

Claims 5-8, 10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0214481 by Karaoguz et al. (“Karaoguz”), in view of U.S. Patent No. 10,264,213 by Sculley (“Sculley”), in view of U.S. Pub. No. 2018/0061288 by Kubota et al. (“Kubota”).

As to claim 5, Karaoguz, as modified by Sculley, does not expressly teach the method further comprising:
transmitting a request signal from the receiver to the plurality of transmitters;
transmitting identification data from the plurality of transmitters to the receiver through the plurality of first links after the request signal is received by the plurality of transmitters; and
transmitting the identification data from the receiver to the central controller through the second link.
Kubota teaches a display system transmitting a request signal from the receiver to the plurality of transmitters (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]);
transmitting identification data from the plurality of transmitters to the receiver through the plurality of first links after the request signal is received by the plurality of transmitters (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]); and
transmitting the identification data from the receiver to the central controller through the second link (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 6, Karaoguz, as modified by Sculley, does not expressly teach the method further comprising:
automatically transmitting identification data from the plurality of transmitters to the receiver after the first links between the plurality of transmitters and the receiver are established; and
transmitting the identification data from the receiver to the central controller through the second link.
Kubota teaches a display system automatically transmitting identification data from the plurality of transmitters to the receiver after the first links between the plurality of transmitters and the receiver are established (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]);
transmitting the identification data from the receiver to the central controller through the second link (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 7, Karaoguz, as modified by Sculley, teaches the method further comprising:
establishing a plurality of third links between the central controller and the plurality of transmitters (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8); Sculley teaches that selection of each of the display sources establishes a link to combined display device.
Karaoguz, as modified by Sculley, does not expressly teach
transmitting a request signal from the central controller to the plurality of transmitters; and
transmitting identification data from the plurality of transmitters to the central controller through the plurality of third links after the request signal is received by the plurality of transmitters.
Kubota teaches a display system 
transmitting a request signal from the central controller to the plurality of transmitters (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]); and
transmitting identification data from the plurality of transmitters to the central controller through the plurality of third links after the request signal is received by the plurality of transmitters (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 8, Karaoguz, as modified by Sculley, teaches the method further comprising:
establishing a plurality of third links between the central controller and the plurality of transmitters (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8); Sculley teaches that selection of each of the display sources establishes a link to combined display device.
Karaoguz, as modified by Sculley, does not expressly teach
automatically transmitting identification data from the plurality of transmitters to the central controller after the plurality of third links between the central controller and the plurality of transmitters are established.
Kubota teaches a display system 
automatically transmitting identification data from the plurality of transmitters to the central controller after the plurality of third links between the central controller and the plurality of transmitters are established (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]) (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 10, Karaoguz, as modified by Sculley, does not expressly the method further comprising:
acquiring text identification data of a plurality of image data sources and/or image identification data of a plurality of users by the plurality of transmitters after the plurality of transmitters are coupled to the plurality of image data sources;
wherein the operational interface generated by the central controller comprises a plurality of blocks for virtually partitioning the display panel, and the plurality of blocks correspond to the text identification data of the plurality of image data sources and/or the image identification data of the plurality of users.
Kubota teaches a display system 
acquiring text identification data of a plurality of image data sources and/or image identification data of a plurality of users by the plurality of transmitters after the plurality of transmitters are coupled to the plurality of image data sources (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]) (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]);
wherein the operational interface generated by the central controller comprises a plurality of blocks for virtually partitioning the display panel, and the plurality of blocks correspond to the text identification data of the plurality of image data sources and/or the image identification data of the plurality of users (Kubota, Furthermore, when receiving the screen setting information (YES in Step S9), the control unit 270 generates the display information based on the received screen setting information. Based on the received screen setting information, the control unit 270 generates information indication the size or the display position of each division area on the frame memory 257, as the display information. When generating the display information, the control unit 270 calculates the area for displaying, of each division area on the display pixel area using the generated display information (Step S10). When calculating the area for displaying, of each division area, the control unit 270 calculates a ratio of the area for displaying, of the division area to the area of the entire display pixel area of the liquid crystal panel 215 for every division area (Step S11). Then, the control unit 270 transmits the calculated area ratio for each division area to the PC 100 that transmits the image data which is displayed on each division area to the projector 200 (Step S12). Figure 7, ¶ [0126]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 15, Karaoguz, as modified by Sculley, does not expressly teach the system wherein the receiver transmits a request signal to the plurality of transmitters, the plurality of transmitters transmit identification data to the receiver through the plurality of first links after the request signal is received by the plurality of transmitters, and the receiver transmits the identification data to the central controller through the second link.
Kubota teaches a display system wherein the receiver transmits a request signal to the plurality of transmitters (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]);
the plurality of transmitters transmit identification data to the receiver through the plurality of first links after the request signal is received by the plurality of transmitters (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]); and
the receiver transmits the identification data to the central controller through the second link (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 16, Karaoguz, as modified by Sculley, does not expressly teach the system wherein the plurality of transmitters automatically transmit identification data to the receiver after the first links between the plurality of transmitters and the receiver are established.
Kubota teaches a display system wherein the plurality of transmitters automatically transmit identification data to the receiver after the first links between the plurality of transmitters and the receiver are established (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]) (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 17, Karaoguz, as modified by Sculley, teaches the system
wherein a plurality of third links between the central controller and the plurality of transmitters are established (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8); Sculley teaches that selection of each of the display sources establishes a link to combined display device.
Karaoguz, as modified by Sculley, does not expressly teach the system the central controller transmits a request signal to the plurality of transmitters, and the plurality of transmitters transmit identification data to the central controller through the plurality of third links after the request signal is received by the plurality of transmitters.
Kubota teaches a display system 
the central controller transmits a request signal to the plurality of transmitters (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]); and
the plurality of transmitters transmit identification data to the central controller through the plurality of third links after the request signal is received by the plurality of transmitters (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 18, Karaoguz, as modified by Sculley, teaches the system wherein a plurality of third links between the central controller and the plurality of transmitters are established (Sculley, See in FIG. 9 that a frame indicator 136 has been changed to green (e.g., double diagonal hatched) to associate content field 210 with now green button 120b and that an “Add Field” field icon 240 is presented on display 18a as a selectable option associated with now yellow button 122b. Figure 9, Column 19, Rows 40-44)(Sculley, Referring now to FIG. 9, upon selecting first interface button 120b to present her desktop image on large common display 18a, the first user 89b's content is presented in field 210, button 120b, the indicator bars 70b, 72b and 74b and the circumscribing frame 136 are all changed from yellow to green to indicate instantaneous content sharing, the “Add Field” option is indicated at 240 for adding a second content sharing field and each of the Add Field option 240 and the associated second interface button 122b are illuminated yellow to indicate that the first user is linked to share via a second field but is not instantaneously sharing via that second field. Figure 9, Column 27, Row 64 to Column 28, Row 8), Sculley teaches that selection of each of the display sources establishes a link to combined display device.
Karaoguz, as modified by Sculley, does not expressly teach
the plurality of transmitters automatically transmit identification data to the central controller after the plurality of third links between the central controller and the plurality of transmitters are established.
Kubota teaches a display system 
the plurality of transmitters automatically transmit identification data to the central controller after the plurality of third links between the central controller and the plurality of transmitters are established (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]) (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.
As to claim 20, Karaoguz, as modified by Sculley, does not expressly teach the system wherein the plurality of transmitters acquire text identification data of a plurality of image data sources and/or image identification data of a plurality of users after the plurality of transmitters are coupled to the plurality of image data sources, the operational interface generated by the central controller comprises a plurality of blocks for virtually partitioning the display panel, and the plurality of blocks correspond to the text identification data of the plurality of image data sources and/or the image identification data of the plurality of users.
Kubota teaches a display system 
wherein the plurality of transmitters acquire text identification data of a plurality of image data sources and/or image identification data of a plurality of users after the plurality of transmitters are coupled to the plurality of image data sources (Kubota, the control unit 270 of the projector 200 transmits a connection establishment response to the PC 100 that is a transmission source of the connection request (Step S3). Figure 7, ¶ [0122]) (Kubota, the projector 200 requests the PC 100, the connection to which is established, to transmit terminal identification information, such as the computer name (Step S4), and waits until the terminal identification information is received from the PC 100 (Step S5), Figure 7, ¶ [0123]) (Kubota,  Furthermore, when receiving the terminal identification information from the PC 100 (YES in Step S5), the control unit 270 determines whether or not a request for acquisition of the terminal identification information is received from the PC 100 that is connected (Step S6), Figure 7, ¶ [0124]) (Kubota, in a case where in Step S6, the request for the acquisition of the terminal identification information (YES in Step S6) is received, the control unit 270 transmits the terminal identification information of the PC 100 that has been connected, to the PC 100 that is the transmission source of the request for the acquisition (Step S8). Figure 7, ¶ [0125]), the operational interface generated by the central controller comprises a plurality of blocks for virtually partitioning the display panel, and the plurality of blocks correspond to the text identification data of the plurality of image data sources and/or the image identification data of the plurality of users (Kubota, Furthermore, when receiving the screen setting information (YES in Step S9), the control unit 270 generates the display information based on the received screen setting information. Based on the received screen setting information, the control unit 270 generates information indication the size or the display position of each division area on the frame memory 257, as the display information. When generating the display information, the control unit 270 calculates the area for displaying, of each division area on the display pixel area using the generated display information (Step S10). When calculating the area for displaying, of each division area, the control unit 270 calculates a ratio of the area for displaying, of the division area to the area of the entire display pixel area of the liquid crystal panel 215 for every division area (Step S11). Then, the control unit 270 transmits the calculated area ratio for each division area to the PC 100 that transmits the image data which is displayed on each division area to the projector 200 (Step S12). Figure 7, ¶ [0126]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Karaoguz’s composite display to include Kubota’s identification method because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kubota’s identification method permits permission to the combined displayed based on matching an appropriate identification.  This known benefit in Kubota is applicable to Karaoguz’s composite display as they both share characteristics and capabilities, namely, they are directed to combined video stream displays.  Therefore, it would have been recognized that modifying Karaoguz’s composite display to include Kubota’s identification method would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kubota’s identification method in combined video stream displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Karaoguz, as modified by Sculley and Kubota, teaches the identification of each of the transmitting display sources.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 9, Karaoguz, as modified by Sculley, does not expressly teach the method further comprising:
transmitting a plurality of indication signal from the receiver or the central controller to the plurality of transmitters for controlling the plurality of transmitters to display different colors;
wherein the operational interface generated by the central controller comprises a plurality of blocks virtually divided from the display panel, and the plurality of blocks correspond to colors displayed by different transmitters.
Specifically, the cited prior art does not teach the controller transmitting a signal to cause the plurality of transmitters to generate different colors for display.  In addition, no other prior art was found which teaches, alone or in combination, the cited prior art.

As to claim 19, Karaoguz, as modified by Sculley, does not expressly teach the system wherein the receiver or the central controller transmits a plurality of indication signal to the plurality of transmitters for controlling the plurality of transmitters to display different colors.
Specifically, the cited prior art does not teach the controller transmitting a signal to cause the plurality of transmitters to generate different colors for display.  In addition, no other prior art was found which teaches, alone or in combination, the cited prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691